Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 27,
2021.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-20-00398-CV


     ATRIUM MEDICAL CENTER, LP AND TEXAS HEALTHCARE
                 ALLIANCE, LLC; Appellants

                                        V.

      HOUSTON RED C, LLC, D/B/A IMAGE FIRST HEALTHCARE
               LAUNDRY SPECIALISTS, Appellee

                     On Appeal from the 190th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2013-04227A


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed April 20, 2020. On May 26, 2020,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1(a)(1). The
motion is granted.
      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain.




                                         2